Citation Nr: 0909961	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-29 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




REMAND

The Veteran had active military service from January 1967 to 
January 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In June 2007 the Board issued a decision remanding the issues 
of service connection for residuals of a back injury and 
service connection for PTSD for further evidentiary 
development.  Service connection for PTSD was granted in a 
November 2008 rating decision.

I.  Back condition

The Veteran seeks service connection for a back condition, 
which he attributes to falling from a roof while building a 
new hut in Vietnam.  He states that he continues to have 
intermittent back pain.

The Board noted in its earlier remand that the Veteran had 
submitted a statement by a man who was his Master Sergeant 
during his time in Vietnam corroborating his assertion that 
he fell from a height of eight feet to the ground and 
sustained an injury to his back.  While the STRs do not show 
treatment for a back injury, the Board further noted that 
competent lay evidence showed that a back injury was 
sustained in service.  

In October 2008 the Veteran was accorded a compensation and 
pension (C&P) back examination.  The examiner reports that 
the claims file was reviewed pursuant to this examination.  
During the examination the Veteran reported that he was 
involved in a fall injuring his back in Vietnam.  Impression 
was mild degenerative disc disease.  The examiner opined that 
the issue could not be resolved without resort to mere 
speculation.  She further stated that there is no evidence in 
the record that the Veteran has sustained a back injury while 
in service.  In light of the Board's statements in the remand 
and the lay evidence of record, this examination report is 
insufficient.  Since the examiner did not address the medical 
question of whether his current back disorder may reasonably 
be linked medically to an in-service injury, a new medical 
examination and medical opinion are needed to decide the 
claim on appeal.  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
April 21, 2004.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

II.  Posttraumatic Stress Disorder (PTSD)

In addition to the foregoing, the Veteran has disagreed with 
the RO's November 2008 rating decision which granted service 
connection for PTSD and assigned a rating of 30 percent.  The 
Board notes that a January 2009 letter from the Veteran 
serves as a notice of disagreement as to the assigned rating 
for his PTSD after service connection was granted.  VA 
regulations provides that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Since 
the Veteran has filed a notice of disagreement with regard to 
the assigned rating for the grant of service connection for 
PTSD, a statement of the case must be issued on remand 
pursuant to 38 CFR § 19.29.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Issue the Veteran a statement of 
the case for the issue of the assigned 
rating for PTSD.  The Veteran must be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302(b) (2008).  If a 
timely substantive appeal is filed with 
respect to this issue, the case must be 
returned to the Board for further 
appellate consideration of this issue.

2.  Request medical records from the 
Miami VAMC dating from April 21, 2004.  
If no further treatment records exist, 
the claims file should be documented 
accordingly.  Also attempt to obtain 
any other pertinent treatment records 
identified by the Veteran during the 
course of the remand, provided that any 
necessary authorization forms are 
completed. 

3.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for a back 
injury.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe 
problems he has had with his back since 
his discharge from active service.  The 
examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
that a current right back disorder was 
incurred during active military 
service.  In that regard, the 
examiner's attention is specifically 
directed to the Veteran's statements 
and the buddy statement dated in 
September 2005, which constitute 
competent and credible evidence that 
the Veteran's fell from an eight foot 
roof in service and injured his back.  
A complete rationale must be set forth 
in the report provided.

4.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issues 
on appeal.  If any benefits sought 
remain denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
